Citation Nr: 0403680	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-12 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury, claimed as headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The veteran had several periods of active service: from 
February 1971 to February 1975; from March 1977 to December 
1981; from February 1982 to February 1984; from April 1984 to 
September 1984; and from October 1984 to July 1993.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In a November 2003 brief, the veteran's representative raised 
a claim that the veteran's current headaches may be the 
result of his service-connected hypertension, or 
alternatively, may be aggravated by his hypertension.  The 
veteran's representative has requested a remand of the 
current claim on appeal in order for this matter to be 
addressed via a new VA examination.  The Board, however, 
considers this matter to be a new claim, and as this issue 
has not yet been adjudicated below, it is referred to the RO 
for all appropriate initial action.  See 38 C.F.R. § 20.200 
(2002).


FINDINGS OF FACT

1.  The RO has satisfied the requirements of the Veterans 
Claims Assistance Act of 2000.  

2.  The competent medical evidence of record indicates that 
the veteran's current headaches are not related to his period 
of active service.


CONCLUSION OF LAW

The residuals of a head injury, claimed as headaches, were 
not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Procedural Considerations

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board observes that the VCAA is 
applicable to the claim pending on appeal.    

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, generally 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The Board is satisfied that the RO has met its required 
duties under the VCAA.  The Board first finds that the RO met 
its duties to notify in this case.  The veteran was provided 
adequate notice as to the evidence necessary to substantiate 
his claim, as well as the applicable laws and regulations, as 
indicated in letters from the RO dated in December 2000 and 
April 2001, in the July 2002 rating decision, in the March 
2003 statement of the case, and in the August 2003 
supplemental statement of the case.  The RO also attempted to 
inform the veteran of which evidence he was to provide to VA 
and which evidence the RO would attempt to obtain on his 
behalf, as noted in the correspondence dated in April 2001.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Second, the Board finds that the RO met its duty to assist by 
making satisfactory efforts to ensure that all relevant 
evidence was associated with the claims file.  The claims 
file includes several folders of the veteran's service 
medical records, and also contains his current record of VA 
treatment (which the veteran identified in December 2000 as 
the medical evidence pertinent to support his claim).  To 
further assess his claimed disorder, the veteran was afforded 
a VA neurological examination in April 2001, which led to a 
computed tomography (CT) scan in May 2001, and further review 
of his record for the provision of a supplemental VA medical 
opinion in March 2002.  Lastly, the veteran was offered the 
opportunity to testify at a hearing on his appeal, which was 
held locally at the RO in July 2003.  In light of the above, 
the Board accordingly finds that it is now appropriate to 
continue with a decision as to this claim.

Analysis of the Claim for Service Connection

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b); 3.307, 3.309 (2003).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

The pertinent evidence for review in this case consists of 
the veteran's service medical records, his record of VA 
treatment dated from approximately April 1994 to August 2003, 
VA examination reports dated in April 1994, April 2001 and 
March 2002, a transcript of the veteran's hearing testimony 
from July 2003, and written statements and argument submitted 
by the veteran and his representative.  In reaching its 
decision herein, the Board has carefully reviewed, considered 
and weighed the probative value of all of the relevant 
evidence of record.  
The veteran's service medical records confirm that he entered 
active service with no history, complaints or findings 
relative to headaches.  June 1974 entries in the service 
medical records, including a report from a Belgian physician, 
revealed that the veteran was involved in a motor vehicle 
accident, resulting in a loss of consciousness for four days, 
and injuries including a cerebral concussion and multiple 
abrasions of the face and neck.  In his report, the Belgian 
physician indicated that the veteran had no head symptoms.  
X-rays of the veteran's skull were noted to be normal.  
Several August 1974 entries documented, however, that the 
veteran was seen for follow-up of complaints of continuing 
headaches and dizziness.  Later, a June 1978 entry noted the 
veteran's report for treatment after a confrontation, and 
examination of the left eye and forehead revealed two small 
edematous knots over the left orbit, as well as the veteran's 
complaint of left-sided headache.  Multiple service 
examination reports, however, including reports completed for 
the veteran's retirement examination in February 1993, listed 
no complaints, findings, treatment or diagnoses of any 
ongoing residuals of a head injury, including headaches.          

The veteran reports that he has experienced headaches since 
the time of his June 1974 service accident.  He avers that he 
did not regularly report for evaluation and treatment during 
service because he did not want to affect his opportunities 
for forward mobility and worldwide deployment during his 
service career.  He notes that his headaches continued after 
service, and began to worsen in the early 1990's.  He states 
that he did not thereafter seek private medical treatment, 
and that he self-medicated for many years before finally 
seeking VA treatment.  Although an April 1994 VA general 
medical examination report does not document the veteran's 
headaches, VA treatment records dated from approximately the 
mid-1990's to the present do confirm his complaints of 
frequent headaches.  These VA records, however, do not 
specifically address the etiology his current headaches.

The veteran was afforded a VA neurological examination in 
April 2001.  The examiner reported his review of the record, 
including the service medical records pertaining to the 
veteran's motor vehicle accident, as well as his recent VA 
treatment records.  The veteran relayed the history of his 
injury in service to the examiner, reporting that after the 
accident, he had fairly severe headaches lasting from a few 
days after the accident until about two weeks later.  He 
stated that over a three-year period, the headaches tapered 
off to a very unobtrusive status.  He noted that from that 
point, he had intermittent headaches until around 1993, when 
the headaches began to worsen and become more frequent.  He 
stated that he now experiences daily headaches, occasionally 
with blurred vision.  The examiner also noted some of the 
veteran's other medical problems, including sleep 
disturbance.  The veteran told the examiner that he has 
always snored heavily, as first informed by his parents.  He 
noted that he often awakes while gasping for breath, and that 
he has been tired for several years, feeling more fatigued in 
the afternoons.  

After clinical evaluation, the April 2001 VA examiner 
determined that it is most likely that the veteran's 
headaches are due to obstructive sleep apnea, given his 
reported history of chronic long-standing snoring, gasping 
for breath, and increase in body weight, as well as frequent 
fatigue and headaches.  He opined that it is unlikely that 
the veteran's history of head injury is the culprit of the 
recent headaches that have returned and set in after 1993, 
because of the long interval of freedom from headaches after 
the initial head injury.  He also commented that he does not 
believe that the veteran's headaches are migraine headaches, 
because he has not experienced the typical symptoms 
associated with migraines, such as severe throbbing and 
gastrointestinal disturbance.  He noted that migraines do not 
typically present on a daily basis, and that the veteran's 
headaches, being more chronic in nature, again appear to be 
more likely associated with sleep apnea.  For further 
assurance as to his findings, however, the April 2001 
examiner recommended that the veteran be afforded an imaging 
study of the head, a CT scan, to make sure that the original 
head injury did not cause any sequelae such as a fracture, a 
resolved subdural hematoma, or encephalomalacia.  

In May 2001, the veteran underwent a VA CT scan.  The report 
listed impressions of: (1) an incidental finding of vermis 
atrophy; (2) no intracranial hemorrhage or abnormal 
enhancement; and (3) no evidence of edematous change.

In March 2002, the findings relevant to the veteran's April 
2001 VA examination were updated in light of the results of 
the May 2001 CT scan.  This VA neurology notation stated that 
after a review of the CT scan findings and the April 2001 
examination report, and after the exclusion of other 
intracranial causes for the veteran's complaint of headaches, 
the most likely cause of his current headaches is sleep 
apnea.              

In this case, the Board does not dispute that the veteran 
sustained a head injury in service that included some 
residual headaches shortly thereafter.  Furthermore, there is 
competent medical evidence documenting that the veteran 
currently suffers from daily headaches.  There is not, 
however, any competent medical evidence of record to support 
a causal link between the veteran's original head injury in 
service and his current headaches, an element that VA law 
requires to service-connect his claim.  38 U.S.C.A. §§ 1110, 
1131.   

To the contrary, the only medical opinion of record notes 
that it is unlikely that the veteran's current headaches are 
the by-product of his 1974 injury, and that it is much more 
likely that his headaches are the result of sleep apnea.  The 
veteran disagrees with this medical opinion, noting that he 
has only recently been diagnosed with sleep apnea, and that 
he has suffered from headaches since the service injury.  The 
veteran, however, cannot offer a competent medical opinion as 
to causation and etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Because the only competent medical 
evidence addressing the etiology of the veteran's current 
headaches preponderates against a conclusion that his 
headaches are related to his 1974 service injury, this 
element of the veteran's claim has not been satisfied, and so 
service connection is not warranted in this case.    

Lastly, the Board notes that it has considered the benefit of 
the doubt rule, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for the residuals of a head injury, 
claimed as headaches, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



